DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080201858 A1 to Caminade.
	Re Claim 1, Caminade teaches:
	A support structure for supporting a human body (at least [Abstract] “support device of the mattress type (1), in particular for supporting the body of an individual”), the support structure comprising: 
a plurality of zones, each of the plurality of zones being adjacent another in a configuration to support at least a portion of the human body (at least Fig. 4); 
at least one air bladder cell being disposed in each of the plurality of zones, each of the at least one air bladder cell being a hermetically sealed body having a hollow interior space and an inlet port (at least Figs. 3-4 element 2 and [0135] “sixteen two-port feed solenoid valves 3-1 connected directly to each of the sixteen feed orifices 4-1 of each of the sixteen compartments 2, being disposed on the same longitudinal side of said mattress”.); 
an air pressure controller, the air pressure controller comprising a plurality of air pumps, each of the plurality of air pumps being fluidly connected to a pliable manifold (at least [0114] “manifold unit is combined with an electronic control unit”.), the pliable manifold being fluidly connected to one or more of a plurality of solenoid valves, the air pressure controller also comprising a plurality of inlet tubes, each of the plurality of inlet tubes being fluidly connected at a first end to one of the plurality of solenoid valves and at a second end to the inlet port of one of the at least one air bladder cell (at least [0132] “These various pipes have a standard outside diameter of about 15 mm and an inside diameter of about 10 mm. The various solenoid valves that need to feed a plurality of compartments and thus to deliver relatively high fluid flow rates of up to as much as 50 L/min, are dimensioned accordingly, and they present a total weight for the manifold unit”.); and 
a power supply connected to the air pressure controller (at least [0139] “electric wires 9 for electrically powering the solenoid valves”.).
Re Claim 2, Caminade teaches:
	The support structure of claim 1 , wherein each of the plurality of zones comprises one of a hip zone, a lumbar zone, and a shoulder zone (at least Fig. 4). 
Re Claim 3, Caminade teaches:
The support structure of claim 2, wherein the lumbar zone further comprises an upper lumbar zone and a lower lumbar zone (at least Fig. 4).
Re Claim 4, Caminade teaches:
The support structure of claim 1, wherein the plurality of air pumps are DC powered (at least [0173] “electric wires 9 serving to deliver electrical power”.).
Re Claim 6, Caminade teaches:
The support structure of claim 1, wherein the air pressure controller is disposed in the support structure (at least [0173] “the control unit at the foot of the bed 8”.).
Re Claim 8, Caminade teaches:
The support structure of claim 1, wherein the air pressure controller further comprises an exhaust solenoid valve, the exhaust solenoid valve being in fluid communication with one or more of the at least one air bladder cell (at least [0132] “These various pipes have a standard outside diameter of about 15 mm and an inside diameter of about 10 mm. The various solenoid valves that need to feed a plurality of compartments and thus to deliver relatively high fluid flow rates of up to as much as 50 L/min”.).
Re Claim 9, Caminade teaches:
The support structure of claim 1, wherein the air pressure controller further comprises an electronic control board to selectively control one or more of the plurality of air pumps and one or more of the plurality of solenoid valves (at least [0114] “manifold unit is combined with an electronic control unit”.).
Re Claim 11, Caminade teaches:
The support structure of claim 1, wherein a number of air bladder cells is greater than a number of zones (at least Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caminade in view of US 20120304391 A1 to Driscoll.
Re Claim 5, Caminade teaches:
The support structure of claim 1 (detailed with respect to claim 1). 
Caminade does not explicitly teach:
wherein the pliable manifold comprises silicone.
However, Driscoll teaches:
wherein the pliable manifold comprises silicone (at least [0048] “silicone rubber or any other appropriate connections for transferring a gas, such as air, from a pump outlet to air mattress chambers. The manifold 112 may be manufactured out of thermoplastic or any other suitable type of material with sufficient mechanical strength to contain the amount of pressure required”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the manifold taught by Caminade with the silicone material taught by Driscoll because both are directed towards the same field of endeavor of manifolds for inflatable mattresses and doing so involves the use of a known technique (providing silicone material taught by Driscoll) with a known device (manifold taught by Caminade) with predictable results. A person having ordinary skill would have been motivated to do so because “One skilled in the art will appreciate that the type of material used may vary depending on the pressure requirements of the particular application” (Driscoll [0048]). 

Claims 7, 10, 12-16, 18-21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Caminade in view of US 20180116420 A1 to Shakal.
Re Claim 7, Caminade teaches:
The support structure of claim 1 (detailed with respect to claim 1). 
Caminade does not explicitly teach:
wherein the power supply includes a voltage converter.
However, Shakal teaches:
wherein the power supply includes a voltage converter (at least [0029] “the switching mechanism 138 can be used to convert the low voltage command signals sent by the processor 136 to higher operating voltages”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the manifold taught by Caminade with the voltage converter taught by Shakal because both are directed towards the same field of endeavor of manifolds for inflatable mattresses and doing so involves the use of a known technique (providing voltage converter taught by Shakal) with a known device (power supply taught by Caminade) with predictable results. A person having ordinary skill would have been motivated to do so because it is “sufficient to operate the relief valve 144 of the pump 120 and open the control valve” (Shakal [0029]). 
Re Claim 10, Caminade teaches:
The support structure of claim 9 (detailed with respect to claim 9), wherein the plurality of air pumps comprises the plurality of solenoid valves comprises a first solenoid valve and a second solenoid valve, the first solenoid valve is in fluid communication with a first air bladder cell disposed in a first zone of the plurality of zones and the second solenoid valve is in fluid communication with a second air bladder cell disposed in a second zone of the plurality of zones (at least Figs. 3-4 element 2 and [0135] “sixteen two-port feed solenoid valves 3-1 connected directly to each of the sixteen feed orifices 4-1 of each of the sixteen compartments 2, being disposed on the same longitudinal side of said mattress”.). 
Caminade does not explicitly teach:
a first air pump and a second air pump and 
wherein the air pressure controller is to: (i) energize the first air pump and actuate the first solenoid valve in a first operational mode to direct air into the first air bladder cell in the first zone; and (ii) energize the first and second air pumps and actuate the first and second solenoid valves in a second operational mode to direct air into the first air bladder cell in the first zone and the second air bladder cell in the second zone.
However, Shakal teaches:
a first air pump and a second air pump and 
wherein the air pressure controller is to: (i) energize the first air pump and actuate the first solenoid valve in a first operational mode to direct air into the first air bladder cell in the first zone; and (ii) energize the first and second air pumps and actuate the first and second solenoid valves in a second operational mode to direct air into the first air bladder cell in the first zone and the second air bladder cell in the second zone (at least [0027] “an air bed system having two or more air chambers and one or more pumps incorporated into the air bed system to control the air chambers. For example, a separate pump can be associated with each air chamber of the air bed system or a pump can be associated with multiple chambers of the air bed system. Separate pumps can allow each air chamber to be inflated or deflated independently and simultaneously. Furthermore, additional pressure transducers can also be incorporated into the air bed system such that, for example, a separate pressure transducer can be associated with each air chamber”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the manifold taught by Caminade with the plurality of pumps taught by Shakal because both are directed towards the same field of endeavor of manifolds for inflatable mattresses and doing so involves the use of a known technique (providing plurality of pumps taught by Shakal) with a known device (air supply taught by Caminade) with predictable results. A person having ordinary skill would have been motivated to do so because “separate pumps can allow each air chamber to be inflated or deflated independently and simultaneously” (Shakal [0027]). 
Re Claim 12, Caminade teaches:
A support structure for supporting a human body (at least [Abstract] “support device of the mattress type (1), in particular for supporting the body of an individual”), the support structure comprising: a plurality of zones, each of the plurality of zones being adjacent another in one of a plurality of side-by-side columns, each of the plurality of side-by-side columns configured to support at least a portion of a human body (at least Fig. 4); 
at least one air bladder cell being disposed in each of the plurality of zones, each of the at least one air bladder cell being a hermetically sealed body having a hollow interior space and an inlet port (at least Figs. 3-4 element 2 and [0135] “sixteen two-port feed solenoid valves 3-1 connected directly to each of the sixteen feed orifices 4-1 of each of the sixteen compartments 2, being disposed on the same longitudinal side of said mattress”.); 
an air pressure controller, the air pressure controller (at least [0114] “manifold unit is combined with an electronic control unit”.) comprising the pliable manifold being fluidly connected to one or more of a plurality of solenoid valves, the air pressure controller further comprising a plurality of inlet tubes, each of the plurality of inlet tubes being fluidly connected at a first end to one of the plurality of solenoid valves and at a second end to the inlet port of one of the at least one air bladder cell (at least [0132] “These various pipes have a standard outside diameter of about 15 mm and an inside diameter of about 10 mm. The various solenoid valves that need to feed a plurality of compartments and thus to deliver relatively high fluid flow rates of up to as much as 50 L/min, are dimensioned accordingly, and they present a total weight for the manifold unit”.); 
an electronic control board (at least [0114] “manifold unit is combined with an electronic control unit”.) for selective control of each air pump of the plurality of air pumps and each solenoid valve of the plurality of solenoid valves; and a power supply connected to the air pressure controller (at least [0139] “electric wires 9 for electrically powering the solenoid valves”.).
Caminade does not explicitly teach:
a plurality of air pumps, each of the plurality of air pumps being fluidly connected to a pliable manifold.
However, Shakal teaches:
a plurality of air pumps, each of the plurality of air pumps being fluidly connected to a pliable manifold (at least [0027] “an air bed system having two or more air chambers and one or more pumps incorporated into the air bed system to control the air chambers. For example, a separate pump can be associated with each air chamber of the air bed system or a pump can be associated with multiple chambers of the air bed system. Separate pumps can allow each air chamber to be inflated or deflated independently and simultaneously. Furthermore, additional pressure transducers can also be incorporated into the air bed system such that, for example, a separate pressure transducer can be associated with each air chamber”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the manifold taught by Caminade with the plurality of pumps taught by Shakal because both are directed towards the same field of endeavor of manifolds for inflatable mattresses and doing so involves the use of a known technique (providing plurality of pumps taught by Shakal) with a known device (air supply taught by Caminade) with predictable results. A person having ordinary skill would have been motivated to do so because “separate pumps can allow each air chamber to be inflated or deflated independently and simultaneously” (Shakal [0027]). 
Re Claim 13, the combination of Caminade and Shakal teaches:
The support structure of claim 12 (detailed with respect to claim 12). 
Caminade further teaches:
wherein a quantity of the at least one air bladder cell is greater than a quantity of the plurality of zones (at least Fig. 4).
Re Claim 14, the combination of Caminade and Shakal teaches:
The support structure of claim 12 (detailed with respect to claim 12). 
Caminade further teaches:
wherein the electronic control board is housed in the air pressure controller (at least [0114] “manifold unit is combined with an electronic control unit”.).
Re Claim 15, the combination of Caminade and Shakal teaches:
The support structure of claim 14 (detailed with respect to claim 14). 
Shakal further teaches:
wherein the electronic control board comprises wireless communication circuitry (at least [0021] “The air controller 124 can include a wired or wireless communications interface for communicating with one or more devices”.), the wireless communication circuitry for establishing a communication channel between the support structure and one or more of a smart phone, a tablet, a virtual assistant, speakers, lighting, window coverings, and a remote computing server (at least [0022] “the bed 112 can be controlled by a computer, tablet, smart phone, or other device in wired or wireless communication with the bed”.).
Re Claim 16, the combination of Caminade and Shakal teaches:
The support structure of claim 12 (detailed with respect to claim 12). 
Caminade further teaches:
wherein the plurality of air pumps comprises the plurality of solenoid valves comprises a first solenoid valve and a second solenoid valve, the first solenoid valve is in fluid communication with a first air bladder cell disposed in a first zone of the plurality of zones and the second solenoid valve is in fluid communication with a second air bladder cell disposed in a second zone of the plurality of zones (at least Figs. 3-4 element 2 and [0135] “sixteen two-port feed solenoid valves 3-1 connected directly to each of the sixteen feed orifices 4-1 of each of the sixteen compartments 2, being disposed on the same longitudinal side of said mattress”.).  
Caminade does not explicitly teach:
a first air pump and a second air pump and 
wherein the air pressure controller is to: (i) energize the first air pump and actuate the first solenoid valve in a first operational mode to direct air into the first air bladder cell in the first zone; and (ii) energize the first and second air pumps and actuate the first and second solenoid valves in a second operational mode to direct air into the first air bladder cell in the first zone and the second air bladder cell in the second zone.
However, Shakal teaches:
a first air pump and a second air pump and 
wherein the air pressure controller is to: (i) energize the first air pump and actuate the first solenoid valve in a first operational mode to direct air into the first air bladder cell in the first zone; and (ii) energize the first and second air pumps and actuate the first and second solenoid valves in a second operational mode to direct air into the first air bladder cell in the first zone and the second air bladder cell in the second zone (at least [0027] “an air bed system having two or more air chambers and one or more pumps incorporated into the air bed system to control the air chambers. For example, a separate pump can be associated with each air chamber of the air bed system or a pump can be associated with multiple chambers of the air bed system. Separate pumps can allow each air chamber to be inflated or deflated independently and simultaneously. Furthermore, additional pressure transducers can also be incorporated into the air bed system such that, for example, a separate pressure transducer can be associated with each air chamber”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the manifold taught by Caminade with the plurality of pumps taught by Shakal because both are directed towards the same field of endeavor of manifolds for inflatable mattresses and doing so involves the use of a known technique (providing plurality of pumps taught by Shakal) with a known device (air supply taught by Caminade) with predictable results. A person having ordinary skill would have been motivated to do so because “separate pumps can allow each air chamber to be inflated or deflated independently and simultaneously” (Shakal [0027]). 
Re Claim 18, the combination of Caminade and Shakal teaches:
The support structure of claim 12 (detailed with respect to claim 12). 
Caminade further teaches:
wherein the air pressure controller is disposed in the support structure (at least [0173] “the control unit at the foot of the bed 8”.).
Re Claim 19, the combination of Caminade and Shakal teaches:
The support structure of claim 12 (detailed with respect to claim 12). 
Caminade further teaches:
wherein one or more of the plurality of air pumps are powered by DC voltage (at least [0173] “electric wires 9 serving to deliver electrical power”.). 
Shakal further teaches:
and wherein the power supply comprises an AC-DC voltage converter (at least [0029] “the switching mechanism 138 can be used to convert the low voltage command signals sent by the processor 136 to higher operating voltages”.).
Re Claim 20, the combination of Caminade and Shakal teaches:
The support structure of claim 12 (detailed with respect to claim 12). 
Caminade further teaches:
wherein the air pressure controller further comprises an exhaust solenoid valve, the exhaust solenoid valve being in fluid communication with one or more of the at least one air bladder cell (at least [0132] “These various pipes have a standard outside diameter of about 15 mm and an inside diameter of about 10 mm. The various solenoid valves that need to feed a plurality of compartments and thus to deliver relatively high fluid flow rates of up to as much as 50 L/min”.).
Re Claim 21, Caminade teaches:
A support structure for supporting a human body (at least [Abstract] “support device of the mattress type (1), in particular for supporting the body of an individual”), the support structure comprising: a plurality of zones, each of the plurality of zones being adjacent another in a configuration to support at least a portion of the human body, and each of the plurality of zones being one of a hip zone, a lumbar zone, and a shoulder zone (at least Fig. 4); 
at least one air bladder cell being disposed in each of the plurality of zones, of the at least one air bladder cell being a hermetically sealed body having a hollow interior space and an inlet port; a head zone disposed at a proximal end of the support structure and a foot zone disposed at a distal end of the support structure, each of the head zone and the foot zone comprising a non- inflatable cushion (at least Figs. 3-4 element 2 and [0135] “sixteen two-port feed solenoid valves 3-1 connected directly to each of the sixteen feed orifices 4-1 of each of the sixteen compartments 2, being disposed on the same longitudinal side of said mattress”.); 
an air pressure controller, the air pressure controller (at least [0114] “manifold unit is combined with an electronic control unit”.) comprising the pliable manifold being fluidly connected to one or more of a plurality of solenoid valves, the air pressure controller further comprising a plurality of inlet tubes, each of the plurality of inlet tubes being fluidly connected at a first end to one of the plurality of solenoid valves and at a second end to the inlet port of one of the at least one air bladder cell (at least [0132] “These various pipes have a standard outside diameter of about 15 mm and an inside diameter of about 10 mm. The various solenoid valves that need to feed a plurality of compartments and thus to deliver relatively high fluid flow rates of up to as much as 50 L/min, are dimensioned accordingly, and they present a total weight for the manifold unit”.); 
an electronic control board (at least [0114] “manifold unit is combined with an electronic control unit”.) for selective control of each air pump of the plurality of air pumps and each solenoid valve of the plurality of solenoid valves; and a power supply connected to the air pressure controller (at least [0139] “electric wires 9 for electrically powering the solenoid valves”.).
Caminade does not explicitly teach:
a plurality of air pumps, each of the plurality of air pumps fluidly connected to a pliable manifold.
However, Shakal teaches:
a plurality of air pumps, each of the plurality of air pumps fluidly connected to a pliable manifold (at least [0027] “an air bed system having two or more air chambers and one or more pumps incorporated into the air bed system to control the air chambers. For example, a separate pump can be associated with each air chamber of the air bed system or a pump can be associated with multiple chambers of the air bed system. Separate pumps can allow each air chamber to be inflated or deflated independently and simultaneously. Furthermore, additional pressure transducers can also be incorporated into the air bed system such that, for example, a separate pressure transducer can be associated with each air chamber”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the manifold taught by Caminade with the plurality of pumps taught by Shakal because both are directed towards the same field of endeavor of manifolds for inflatable mattresses and doing so involves the use of a known technique (providing plurality of pumps taught by Shakal) with a known device (air supply taught by Caminade) with predictable results. A person having ordinary skill would have been motivated to do so because “separate pumps can allow each air chamber to be inflated or deflated independently and simultaneously” (Shakal [0027]). 
Re Claim 23, the combination of Caminade and Shakal teaches:
The support structure of claim 21 (detailed with respect to claim 21). 
Caminade further teaches:
wherein the air pressure controller is disposed in the support structure (at least [0173] “the control unit at the foot of the bed 8”.).
Re Claim 24, the combination of Caminade and Shakal teaches:
The support structure of claim 23 (detailed with respect to claim 23). 
Shakal further teaches:
wherein the air pressure controller is encapsulated in a dampening material (at least [0044] “an elastomer material suitable for dampening vibration”.).
Re Claim 25, the combination of Caminade and Shakal teaches:
The support structure of claim 23 (detailed with respect to claim 23). 
Caminade further teaches:
wherein the air pressure controller is disposed in the foot zone of the support structure (at least [0173] “the control unit at the foot of the bed 8”.).
Re Claim 26, the combination of Caminade and Shakal teaches:
The support structure of claim 21 (detailed with respect to claim 21). 
Shakal further teaches:
wherein the electronic control board comprises wireless communication circuitry (at least [0021] “The air controller 124 can include a wired or wireless communications interface for communicating with one or more devices”.), the wireless communication circuitry for establishing a communication channel between the support structure and one or more of a smart phone, a tablet, a virtual assistant, speakers, lighting, window coverings, and a remote computing server (at least [0022] “the bed 112 can be controlled by a computer, tablet, smart phone, or other device in wired or wireless communication with the bed”.).
Re Claim 27, the combination of Caminade and Shakal teaches:
The support structure of claim 21 (detailed with respect to claim 21). 
Caminade further teaches:
wherein the air pressure controller further comprises an exhaust solenoid valve, the exhaust solenoid valve being in fluid communication with one or more of the at least one air bladder cell (at least [0132] “These various pipes have a standard outside diameter of about 15 mm and an inside diameter of about 10 mm. The various solenoid valves that need to feed a plurality of compartments and thus to deliver relatively high fluid flow rates of up to as much as 50 L/min”.).

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Caminade in view of Shakal and further in view of Driscoll.
Re Claim 17, the combination of Caminade and Shakal teaches:
The support structure of claim 12 (detailed with respect to claim 12). 
The combination of Caminade and Shakal does not explicitly teach:
wherein the pliable manifold comprises silicone.
However, Driscoll teaches:
wherein the pliable manifold comprises silicone (at least [0048] “silicone rubber or any other appropriate connections for transferring a gas, such as air, from a pump outlet to air mattress chambers. The manifold 112 may be manufactured out of thermoplastic or any other suitable type of material with sufficient mechanical strength to contain the amount of pressure required”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the manifold taught by the combination of Caminade and Shakal with the silicone material taught by Driscoll because both are directed towards the same field of endeavor of manifolds for inflatable mattresses and doing so involves the use of a known technique (providing silicone material taught by Driscoll) with a known device (manifold taught by the combination of Caminade and Shakal) with predictable results. A person having ordinary skill would have been motivated to do so because “One skilled in the art will appreciate that the type of material used may vary depending on the pressure requirements of the particular application” (Driscoll [0048]). 
Re Claim 22, the combination of Caminade and Shakal teaches:
The support structure of claim 21 (detailed with respect to claim 21). 
The combination of Caminade and Shakal does not explicitly teach:
wherein the pliable manifold comprises silicone.
However, Driscoll teaches:
wherein the pliable manifold comprises silicone (at least [0048] “silicone rubber or any other appropriate connections for transferring a gas, such as air, from a pump outlet to air mattress chambers. The manifold 112 may be manufactured out of thermoplastic or any other suitable type of material with sufficient mechanical strength to contain the amount of pressure required”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the manifold taught by the combination of Caminade and Shakal with the silicone material taught by Driscoll because both are directed towards the same field of endeavor of manifolds for inflatable mattresses and doing so involves the use of a known technique (providing silicone material taught by Driscoll) with a known device (manifold taught by the combination of Caminade and Shakal) with predictable results. A person having ordinary skill would have been motivated to do so because “One skilled in the art will appreciate that the type of material used may vary depending on the pressure requirements of the particular application” (Driscoll [0048]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673         
/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673